Citation Nr: 1824914	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO. 05-28 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a memory disability.

2. Entitlement to service connection for cranial neuralgia and migraine headaches.

3. Entitlement to service connection for a left shoulder disability.

4. Entitlement to service connection for a bilateral elbow disability.

5. Entitlement to service connection for a right knee disability.

6. Entitlement to service connection for chest pains, to include as due to coronary artery disease (CAD) and hypertensive heart disease.

7. Entitlement to service connection for a skin disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to February 1993. He served in the Southwest Asia Theater of Operations during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the VA Regional Office (RO) in Montgomery, Alabama.

The Veteran was afforded a hearing before a Decision Review Officer (DRO) in December 2005. A transcript of the hearing is associated with the claims folder. In December 2008, he withdrew the request for a Board hearing.

The Veteran contends that his claimed joint disability encompasses his left shoulder, bilateral, elbows, and right knee. As noted on the title page, the Board has characterized each of these claims separately.

In June 2012, April 2015, and May 2017, the Board remanded the Veteran's claims for further development. The case has since returned to the Board for further consideration.


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of a memory disability.

2. The Veteran had active service in the Southwest Asia Theater of Operations during the Persian Gulf War.

3. The Veteran's cranial neuralgia and migraine headaches are not incurred in or otherwise related to service; are not proximately due to or aggravated by the Veteran's service-connected disabilities; did not manifest to a compensable degree within one year of service; and are not continuous since service. The Veteran's cranial neuralgia and migraine headaches have not been attributed to an undiagnosed illness or a medically unexplained chronic multisymptom illness.

4. The Veteran's left shoulder disability was not incurred in or otherwise related to service; was not proximately due to or aggravated by the Veteran's service-connected disabilities; did not manifest to a compensable degree within one year of service; and has not been continuous since service. The Veteran's left shoulder disability has not been attributed to an undiagnosed illness or a medically unexplained chronic multisymptom illness.

5. The Veteran's bilateral elbow disability was not incurred in or otherwise related to service; was not proximately due to or aggravated by the Veteran's service-connected disabilities; did not manifest to a compensable degree within one year of service; and has not been continuous since service. The Veteran's bilateral elbow disability has not been attributed to an undiagnosed illness or a medically unexplained chronic multisymptom illness.

6. The Veteran's right knee disability was not incurred in or otherwise related to service; was not proximately due to or aggravated by the Veteran's service-connected disabilities; did not manifest to a compensable degree within one year of service; and has not been continuous since service. The Veteran's right knee disability has not been attributed to an undiagnosed illness or a medically unexplained chronic multisymptom illness.

7. The Veteran's chest pains, to include as due to CAD and hypertensive heart disease, are not incurred in or otherwise related to service; are not proximately due to or aggravated by the Veteran's service-connected disabilities; did not manifest to a compensable degree within one year of service; and are not continuous since service. The Veteran's chest pains, to include as due to CAD and hypertensive heart disease, have not been attributed to an undiagnosed illness or a medically unexplained chronic multisymptom illness.

8. The Veteran's skin disability was not incurred in or otherwise related to service and was not proximately due to or aggravated by the Veteran's service-connected disabilities. The Veteran's skin disability has not been attributed to an undiagnosed illness or a medically unexplained chronic multisymptom illness.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a memory disability have not been met. 38 U.S.C. §§ 1101, 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for entitlement to service connection for cranial neuralgia and migraine headaches have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.317 (2017).

3. The criteria for entitlement to service connection for a left shoulder disability have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.317 (2017).

4. The criteria for entitlement to service connection for a bilateral elbow disability have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.317 (2017).

5. The criteria for entitlement to service connection for a right knee disability have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.317 (2017).

6. The criteria for entitlement to service connection for chest pains, to include as due to CAD and hypertensive heart disease have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.317 (2017).

7. The criteria for entitlement to service connection for a skin disability have not been met. 38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

As to the duty to assist, the Veteran's representative has made several contentions, which are addressed below.

A. June 2017 VA memory examination 

The Veteran's representative contends that the June 2017 VA examination which found that the Veteran does not have a current memory disability was inadequate. The representative contends that the examiner did not provide any formal or structured assessment for a cognitive disorder, and instead relied upon the Veteran's recollection. The representative argued that if the Veteran's memory was flawed, then the Veteran would be an unreliable narrator regarding his own recollections.

A review of the referenced June 2017 VA examination shows that the examiner conducted a review of the Veterans clinical, personal, and professional history. The examiner reviewed the Veteran's current symptoms and their applicability to his diagnosis. The examiner noted the Veteran's mannerisms, appearance, and thought patterns. Accordingly, the Board finds that the assessment performed was adequate.

Regarding the contention that the Veteran may be an unreliable narrator, the examiner reviewed the Veteran's recollection of events and memory complaints against the Veteran's medical history and claims file. The examiner did not find evidence to support a current memory disability, and instead found that the Veteran was able to recall independently verifiable information for both short term and long term memories.

Finally, the representative noted that the examiner is an expert in the field of psychology, and the examination report notes that the examiner is a staff psychologist. Accordingly, the examiner is presumed to be competent and credible, as the record demonstrates that he has based his opinions on the medical evidence of record. Therefore, the Board finds that this opinion is entitled to significant probative weight concerning the diagnosis of a memory disability. In sum, with regard to this contention, VA has fulfilled the duty to assist.

B. Contention regarding June 2017 opinions for headaches, joint problems, and skin issues

The Veteran's representative contends that the VA examiner's opinions for the Veteran's headaches, joint problems, and skin issues were conclusory, and therefore inadequate.

Upon review of the June 2017 VA examiner's opinions for the Veteran's headaches, joint problems, and skin issues, the record indicates that the examiner reviewed the Veteran's claims file. In issuing these opinions, the examiner provided a rationale which included an analysis of the Veteran's service records, Southwest Asia service, dates of onset of the symptoms and disabilities, and a review of medical evidence relating to Gulf War exposures. With regard to this contention, the Board finds that that the June 2017 VA examiner's opinions for the Veteran's headaches, joint problems, and skin issues are adequate, and VA has fulfilled the duty to assist.

C. The June 2017 VA examiner's statement regarding headaches and Gulf War exposures

The Veteran's representative contends that the June 2017 VA examiner erred in stating that headaches are not associated with Gulf War exposures, and argues that regulations provide the connection.

Congress has provided a list of signs or symptoms, including headaches, which may be manifestations of a medically unexplained chronic multisymptom illness. See 38 U.S.C. § 1117(g); 38 C.F.R. § 3.317(b). However the list provided in the regulation is not applicable to the Veteran's situation, as the Veteran does not have a medically unexplained chronic multisymptom illness, and his headaches are attributed to known clinical diagnosis. Accordingly, the Board finds that the June 2017 VA examiner correctly stated that the Veteran's diagnosed headache disability is not associated with Gulf War exposures, as the regulation only states that headache symptoms may be manifestations of a medically unexplained chronic multisymptom illness, and that such an unexplained illness may be associated with service in the Persian Gulf. With regard to this contention, the Board finds that VA has fulfilled the duty to assist.

D. The June 2017 VA examiner's statement regarding manifestation of skin symptoms

The Veteran's representative contends that the June 2017 VA examiner premised the unfavorable nexus opinion on the fact that the Veteran's skin disability did not manifest for several years after the Veteran's Gulf War deployment. The representative argued that the provisions of 38 C.F.R. § 3.317 (2018) allow application of the regulation for conditions that manifest "not later than December 31, 2021."

The Board notes that the presumptions of 38 C.F.R. § 3.317 apply to a qualifying chronic disability. As mentioned below, there are three avenues for finding that a chronic disability may qualify for presumptive service connection pursuant to 38 U.S.C. § 1117. Qualifying chronic disabilities include those that result from (1) "[a]n undiagnosed illness," (2) "[a] medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders, to include irritable bowel syndrome) that is defined by a cluster of signs or symptoms," or (3) "[a]ny diagnosed illness that the Secretary determines in regulations... warrants a presumption of service connection." See 38 U.S.C. § 1117(a)(2)(A), (B), (C); 38 C.F.R. § 3.317(a)(2)(i)(B).

Here, the Veteran has been diagnosed with atopic dermatitis, and therefore has not been found to have a qualifying chronic disability as listed above. The June 2017 VA examiner opined that the Veteran's skin disability is a chronic multi-symptom illness with a partially explained etiology. 38 C.F.R. § 3.317(a)(2)(ii) states that "Chronic multisymptom illnesses of partially understood etiology and pathophysiology [...] will not be considered medically unexplained." As the Veteran's disability is not medically unexplained, it is not a qualifying chronic disability under this regulation.

However, regulations state that even if a veteran does not qualify for presumptive service connection, a veteran may establish service connection with proof of direct causation. 38 U.S.C. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (1994).

It is under the rubric of ascertaining whether the Veteran could establish service connection with proof of direction causation that the June 2017 VA examiner notes that the Veteran's skin disability did not manifest until many years after service. With regard to this contention, the Board finds that VA has fulfilled the duty to assist.

E. The June 2017 VA examiner's opinion regarding whether the Veteran's chest pain is caused or aggravated by a service-connected disability 

The Veteran's representative contends that the June 2017 VA examiner's opinion regarding the relationship of the Veteran's service-connected posttraumatic stress disorder (PTSD) and unspecified depressive disorder and his chest pains, which are due to CAD and hypertensive heart disease, was not supported by a sufficient rationale and was conclusory. Upon review of the relevant opinion, the Board notes that the VA examiner based the opinion on a review of associations between the illnesses, a review of the Veteran's medical history, and a review of the Veteran's claims file.

Accordingly, the Board finds that the June 2017 VA examiner's opinion regarding whether the Veteran's chest pain disability is caused or aggravated by PTSD is adequate, and VA has fulfilled the duty to assist.

F. Specialist opinions

The Veteran's representative contends that the June 2017 VA examiner should have consulted either a cardiovascular or psychiatric specialist about the relationship between PTSD and CAD. The representative noted that the Veteran's service-connected PTSD contains the manifestation of sleep impairment, and accordingly, the June 2017 VA examiner should have consulted a specialist to ascertain the impact of chronic sleep impairment on the cardiovascular system. The representative contends that the examiner was not competent to opine on the topic due to the failure to discuss the relationship between sleep impairment and cardiovascular disease. The representative contends that the failure of the examiner to discuss accurate facts in the opinion robs it of any probative value.

"In the case of competent medical evidence, [...] VA benefits from a presumption that it has properly chosen a person who is qualified to provide a medical opinion in a particular case." Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013) (citing Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011)) "It is presumed that VA followed a regular process that ordinarily results in the selection of a competent medical professional. Id. ("Viewed correctly, the presumption [of competence] is not about the person or a job title; it is about the process.")." Wise v. Shinseki, 26 Vet. App. 517, 525, (2014). Further, 38 C.F.R. § 3.159(a)(1) states that competent medical evidence is evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions.

Here, the examiner is a staff physician, and by virtue of having completed medical school and possessing a license to practice medicine, is qualified through education, training or experience to offer medical diagnoses, statements, or opinions. As the examiner is a qualified individual who provided competent medical evidence, the Board finds that a specialist is not required to opine on the relationship between PTSD and CAD.

Furthermore, the fact that the examiner specifically discussed that there is an association between PTSD and CAD implies that the examiner has contemplated all symptoms and impairments included within the definition of PTSD, including symptoms of sleep impairment.

Finally, although the representative contends that the examiner did not present accurate facts, the representative does not indicate which facts are inaccurate. A review of the June 2017 VA examination does not reveal any factually inaccurate statements.

The Board finds that a specialist opinion is not required; the June 2017 was competent to issue a medical opinion on the relationship between PTSD and CAD; that the June 2017 VA examiner's discussion regarding the relationship between PTSD and CAD is adequate; and that no inaccurate statements were included in the examination report. Therefore, VA has fulfilled the duty to assist with regard to this contention.


G. The June 2017 VA examiner's opinion regarding the relationship of a skin disability and service-connected allergic rhinitis

The Veteran's representative notes that the June 2017 VA examiner comments on an association between the Veteran's skin disability and service-connected allergic rhinitis, but says that there is no causal link. The representative argues that if these two disabilities arise from the same etiology, then the Veteran's skin disability should also be service connected.

However, the Board's reading of the medical opinion does not show that the representative found that the two disabilities arose from the same etiology.

The Veteran's representative is not medically trained and is therefore not qualified to competently opine about medical etiology. Although the representative claims that the skin disability has the same etiology as service-connected allergic rhinitis, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities. 38 C.F.R. § 3.159(a)(1). The origin or cause of the Veteran's skin disability is not a simple question that can be determined based on conjecture by a lay person, the representative's lay assertion is not competent to establish a nexus. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds that there is no competent basis for this contention and assigns it no probative value. Accordingly, the duty to assist has been fulfilled.

H. Review of file

The Board has thoroughly reviewed all the evidence in the Veteran's VA file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

I. Compliance with Remand instructions

As noted above, in May 2017, the Board remanded the disability service connection issues to the AOJ for additional development. The Veteran received several VA examinations. Under the circumstances, the Board finds that there has been substantial compliance with its remand instructions. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability. Id. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either(a) proximately caused by or(b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Service connection may also be established under 38 C.F.R. § 3.303(b), where a disability in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned. The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013). The Veteran currently has arthritis, migraine headaches, CAD, and hypertensive heart disease, which are chronic diseases listed under 38 C.F.R. § 3.309(a); thus, 38 C.F.R. § 3.303(b) is applicable.

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases (such as arthritis, migraine headaches, CAD, and hypertensive heart disease) become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation. See Combee, 34 F.3d at 1043.

The Veteran's military records reflect that the Veteran had active military service in the Southwest Asia Theater of Operations during the Persian Gulf War. 38 C.F.R. § 3.317. The law and regulations pertaining to undiagnosed illness incurred due to Persian Gulf service, discussed above, thus are applicable in this case.

Pursuant to 38 U.S.C. § 1117, "a Persian Gulf Veteran with a qualifying chronic disability," that manifests to a degree of 10 percent or more before December 31, 2021, may be entitled to compensation. See 38 U.S.C. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1); see also Extension of the Presumptive Period for Compensation for Gulf War Veterans, 81 Fed. Reg. 71382 (Oct. 17, 2016) (to be codified at 38 C.F.R. pt. 3).

There are three avenues for finding that a chronic disability may qualify for presumptive service connection pursuant to 38 U.S.C. § 1117. Qualifying chronic disabilities include those that result from (1) "[a]n undiagnosed illness," (2) "[a] medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders, to include irritable bowel syndrome) that is defined by a cluster of signs or symptoms," or (3) "[a]ny diagnosed illness that the Secretary determines in regulations... warrants a presumption of service connection." See 38 U.S.C. § 1117(a)(2)(A), (B), (C); 38 C.F.R. § 3.317(a)(2)(i)(B).

VA has defined a medically unexplained chronic multisymptom illness as "a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities." 38 C.F.R. § 3.317(a)(2)(ii).

Along with the three examples of a medically unexplained chronic multisymptom illness provided by 38 U.S.C. § 1117(a)(2)(B), Congress has provided a list of signs or symptoms that may be a manifestation of a medically unexplained chronic multisymptom illness that includes: skin symptoms, headaches, muscle pain, joint pain, neurologic symptoms, neuropsychological symptoms, respiratory symptoms, sleep disturbances, gastrointestinal symptoms, cardiovascular symptoms, abnormal weight loss, and menstrual disorders. See 38 U.S.C. § 1117(g); 38 C.F.R. § 3.317(b).

The provisions of 38 C.F.R. § 3.317(a)(ii) provide that, in order to be considered a qualifying chronic disability, a disability "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis." The definition of "medically unexplained chronic multisymptom illness" includes a "diagnosed illness without conclusive pathophysiology or etiology."

A. Memory disability

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of service connection for a memory disability. The reasons follow.

The Veteran has not been diagnosed with a memory disability, and thus there is no current disability. For example, during a June 2017 VA examination, the examiner noted that he could not assert that the Veteran suffers from cognitive deficits, such as memory or processing issues, that exceed those expected from the Veteran's service-connected PTSD, which the Board notes is rated at 100 percent, which evaluation contemplates symptoms such as "memory loss for names of close relatives, own occupation, or own name."

Without evidence of a current disability due to disease or injury, service connection for a memory disability separate from the service-connected PTSD is not warranted.

The Board notes the lay statement received in August 2004, where a friend of the Veteran indicates that the Veteran has memory problems. Again, the 100 percent rating contemplates symptoms such as memory loss for names of close relatives, own occupation, or own name.  

The rule against pyramiding states that separate additional ratings are not to be assigned if the symptomatology of one condition is duplicative of the symptomatology of another. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). In this case, as the Veteran's memory problems have been found to be symptoms of the already service-connected PTSD and unspecified depressive disorder, and therefore to separately grant service connection, and therefore assign a separate ratings for, a memory disability would violate the rule against pyramiding. As such, the Board finds that the Veteran's memory problems are fully contemplated by the currently assigned rating for the PTSD and unspecified depressive disorder, and service connection for a memory disability as a separate disability is not warranted.

Accordingly, because a medical professional has determined that the Veteran's symptoms are not indicative of a current disability due to disease or injury and has attributed the symptoms to a service-connected disability, the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the Veteran's claim is denied. 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

B. Cranial neuralgia and migraine headaches

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of service connection for cranial neuralgia and migraine headaches (herein referred to as a headache disability) on a direct, secondary, or presumptive basis. The reasons follow.

The Veteran has been diagnosed with migraine headaches including migraine variants and cranial neuralgia, and thus there is evidence of a current disability.

However, as to direct service incurrence, the Veteran's claim fails on both the in-service disease or injury and the nexus to service. The service treatment records (STRs) show that the Veteran specifically denied having headaches in June 1989, January 1990, and January 1993. The Veteran's denial of headaches in service is evidence against a finding that he had migraine headaches in service.

The Veteran contends that his headache symptoms began during service between 1991 and 1992. However, the Veteran's STRs refute his having headaches in service, as he specifically denied headaches in multiple Reports of Medical History. The Board accords high probative value to the statements the Veteran made in the Reports of Medical History, as he made them contemporaneously with the time period in question. Although the Veteran claimed during his June 2015 VA examination that his headaches began during service, during his December 2007 VA examination he claimed to have only experienced headaches for the previous seven of eight years. The Veteran's statements are inconsistent with one another and with the evidence of record. Consequently, the Board assigns no probative weight to such statements.

As to a nexus to service, when the Veteran was seen in June 2017 in connection with a headache disability, the examiner opined that the Veteran's headache disability is less likely than not related to the Veteran's active service. The Veteran was first diagnosed with a headache disability in November 2007, however at a December 2007 VA examination, the Veteran stated that he had suffered from headaches for seven or eight years. The fact that the Veteran stated during the December 2007 VA examination that his symptoms began in 1999, which is approximately six years following service discharge, tends to establish that a headache disability did not have its onset in service. To the extent that the Veteran had implied that a headache disability had its onset in service, his service treatment records refute such a finding. Again, the Board accords high probative value to these reports by the Veteran, as he completed these forms contemporaneously with service. To the extent that the Veteran has implied that a headache disability is otherwise related to service, his allegation is outweighed by that of the June 2017 VA examiner, who provided the opinion that a headache disability was not related to service.

As to secondary service connection, in the June 2017 VA examination report, the examiner concluded that a headache disability could not be related to the Veteran's service-connected disabilities, which is evidence against a finding that a headache disability is caused or aggravated by the Veteran's service-connected disabilities. The examiner explained that although the Veteran's service-connected PTSD had stabilized, this did not stop the Veteran's headaches. To the extent that the Veteran has asserted that a headache disability is related to a service-connected disability, his opinion is outweighed by the June 2017 examiner's opinion, who found no relationship between the Veteran's service-connected disabilities and a headache disability.

As to presumptive service connection for a chronic disease, given the above evidence, the Board finds that the Veteran did not incur an event, injury, or disease related to his current headache disability in service and that his headache disability did not manifest during service or within one year of separation from service. The evidence does not support headache symptoms during service. The Veteran also denied a history of headache symptoms during STRs from June 1989, January 1990, and January 1993.

Furthermore, the evidence of record does not demonstrate that the Veteran's symptoms have been continuous since separation from service in February 1993. See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); see also Walker, 718 F.3d at 1340. Taking into account the Veteran's report that his headache symptoms began in 1999, there were no complaints, diagnosis, or treatment for this disorder for approximately six years following service discharge. The absence of post-service complaints, findings, diagnosis, or treatment for approximately six years after service is one factor that tends to weigh against a finding of continuous symptoms since separation from service. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

As to presumptive service connection for a Persian Gulf Veteran with a qualifying chronic disability, to the extent that the Veteran has asserted that his cranial neuralgia and migraine headaches are symptoms or manifestations of an undiagnosed or medically unexplained chronic multisymptom illness, the Veteran is not competent to state that these complaints are symptoms of an undiagnosed illness or provide opinions as to their etiology. Such an opinion requires medical expertise. Jandreau, 492 F.3d 1372, 1377. As the statements are not competent, the Board finds they are not entitled to probative weight.

In a September 2015 VA examination, the examiner opined that the Veteran's headache disability has a diagnosis with clear and specific etiology that is less likely than not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.

However, the June 2017 VA examiner opined that the Veteran's headache disability is a diagnosable chronic multi-symptom illness with a partially explained etiology. 38 C.F.R. § 3.317(a)(2)(ii) states that "Chronic multisymptom illnesses of partially understood etiology and pathophysiology [...] will not be considered medically unexplained." The June 2017 examiner also explained that there is no medical evidence that links migraine headaches to Gulf War exposures and opined that the Veteran's headache disability is less likely than not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.

Accordingly, the Board finds that the Veteran's headache disability is not a medically unexplained chronic multisymptom illness, and therefore service connection based on the law and regulations pertaining to undiagnosed illness and medically unexplained chronic multisymptom illnesses incurred due to Persian Gulf service is not warranted. 38 C.F.R. § 3.317.

To the extent that the Veteran has asserted that his headache disability is related to service in Southwest Asia, his opinion is outweighed by the September 2015 and June 2017 examiner's opinions, which found no relationship between the Veteran's service in Southwest Asia and a headache disability.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a headache disability. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49, 53; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

C. Left shoulder disability, bilateral elbow disability, and right knee disability

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of service connection for a left shoulder disability, service connection for a bilateral elbow disability, and service connection for a right knee disability (herein referred to as joint disabilities) on a direct, secondary, or presumptive basis. The reasons follow.

The Veteran has been diagnosed with joint disabilities, and thus there is evidence of current disabilities. For example, the Veteran's has been diagnosed with subacromial/subdeltoid bursitis, glenohumeral joint osteoarthritis and acromioclavicular joint osteoarthritis in his left shoulder. The Veteran has been diagnosed with lateral epicondylitis in both elbows. The Veteran has been diagnosed with joint osteoarthritis of the right knee.

However, as to direct service incurrence, the Veteran's claim fails on both the in-service disease or injury and the nexus to service. The Veteran's STRs indicate that the Veteran specifically denied joint pain in June 1989 and January 1993; denied arthritis in January 1990; and was found to have clinically normal assessments of his upper and lower extremities in June 1989 and January 1993. The Veteran's denial of joint pain, denial of arthritis, and clinical assessments of normal upper and lower extremities in service are evidence against a finding that he had joint pain in service.

As to a nexus to service, when the Veteran was seen for a VA examination in June 2017 in connection with joint disabilities, the examiner opined that the Veteran's joint disabilities were less likely than not related to the Veteran's active service. The examiner noted that the Veteran's STRs are silent for complaints related to his joint disabilities.

Regarding the Veteran's left shoulder disability, in a December 2007 VA examination, the Veteran claimed that his left shoulder began hurting approximately seven months prior to the examination, which is approximately 14 years following service discharge, and tends to establish that a shoulder disability did not have its onset in service.

Regarding the Veteran's bilateral elbow disability, in the June 2017 VA examination, the Veteran stated that his elbow symptoms first began in 2012, which is approximately 19 years following service discharge, and tends to establish that a bilateral elbow disability did not have its onset in service.

Regarding the Veteran's right knee disability, in the June 2017 VA examination, the Veteran stated his right knee pain first began in 2005, which is approximately 12 years following service discharge, and tends to establish that a right knee disability did not have its onset in service.

To the extent that the Veteran had implied that joint disabilities had their onset in service, his STRs refute such a finding. The Board accords high probative value to these reports by the Veteran, as he completed these forms contemporaneously with service. To the extent that the Veteran has implied that joint disabilities are otherwise related to service, his allegation is outweighed by that of the June 2017 VA examiner, who provided the opinion that the Veteran's joint disabilities were not related to service.

As to secondary service connection, in the June 2017 VA examination report, the examiner concluded that the joint disabilities could not be related to the Veteran's service-connected disabilities, which is evidence against a finding that joint disabilities were caused or aggravated by the Veteran's service-connected disabilities. The examiner provided the rationale that the Veteran's post-service employment involved heavy lifting, which more likely than not resulted in the Veteran's left shoulder, bilateral elbow, and right knee disabilities.

In particular, regarding the Veteran's service-connected degenerative osteoarthritis of left knee, the examiner explained that there was no report of left knee instability with long term abnormal gait that would cause the Veteran's right knee disability.

To the extent that the Veteran has asserted that joint disabilities are related to a service-connected disability, his opinion is outweighed by the June 2017 examiner's opinion, who found no relationship between the Veteran's service-connected disabilities and joint disabilities.

As to presumptive service connection for a chronic disease, the Board finds that the Veteran did not incur an event, injury, or disease related to his current joint disabilities in service and that his joint disabilities disorder did not manifest during service or within one year of separation from service. The preponderance evidence does not support joint symptoms during service or to a compensable degree within one year of service.

Furthermore, the evidence of record does not demonstrate that the Veteran's symptoms have been continuous since separation from service in February 1993. See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); see also Walker, 718 F.3d at 1340. There were no complaints, diagnosis, or treatment for joint disabilities for over 12 years following service discharge. The Veteran states that his right knee disability began in 2005 (12 years after service), that his left shoulder disability began in 2007 (14 years after service), and his bilateral elbow disability began in 2012 (19 years after service). The absence of post-service complaints, findings, diagnosis, or treatment for joint disabilities for approximately at least 12 years after service is one factor that tends to weigh against a finding of continuous symptoms since separation from service. See Buchanan v, 451 F.3d 1331, 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson, 12 Vet. App. 453, aff'd, 230 F.3d 1330 (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

As to presumptive service connection for a Persian Gulf Veteran with a qualifying chronic disability, to the extent that the Veteran has asserted that his joint disabilities are symptoms or manifestations of an undiagnosed or medically unexplained chronic multisymptom illness, the Veteran is not competent to state that these complaints are symptoms of an undiagnosed illness or provide opinions as to their etiology. Such an opinion requires medical expertise. Jandreau, 492 F.3d 1372, 1377. As the statements are not competent, the Board finds they are not entitled to probative weight.

Based the competent and credible evidence of record, the Board finds that the joint disabilities have been competently and credibly associated with known etiologies and diagnoses. For example, as mentioned above, the Veteran's has variably been diagnosed with subacromial/subdeltoid bursitis, glenohumeral joint osteoarthritis and acromioclavicular joint osteoarthritis in his left shoulder; has been diagnosed with lateral epicondylitis in both elbows; and has been diagnosed with joint osteoarthritis of the right knee. Therefore service connection based on the law and regulations pertaining to undiagnosed illnesses incurred due to Persian Gulf service is not warranted. 38 C.F.R. § 3.317.

Notwithstanding the foregoing, a Veteran may establish service connection with proof of direct causation. 38 U.S.C. § 1113(b); Combee, 34 F.3d 1039, 1042.

In a September 2015 VA examination, the examiner opined that the Veteran's left shoulder disability has a diagnosis with clear and specific etiology that is less likely than not related to a specific exposure event experienced by the Veteran during service in Southwest Asia. The examiner supplied the rationale that there is no medical correlation between the Veteran's service in Southwest Asia and his current left shoulder disability, and that a significant amount of time had lapsed between separation from service and diagnosis of the Veteran's left shoulder disability. In the June 2017 VA examination additionally diagnosed the Veteran's elbow and right knee disabilities. The examiner stated the Veteran's joint disabilities are diseases each with a clear and specific etiology and diagnosis. The examiner explained that musculoskeletal conditions, such as the Veteran's joint disabilities, are not specific to the Veteran's Gulf War exposures and opined that the Veteran's joint disabilities are less likely than not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.

To the extent that the Veteran has asserted that his joint disabilities are related to service in Southwest Asia, his opinion is outweighed by the June 2017 examiner's opinion, which found no relationship between the Veteran's service in Southwest Asia and his joint disabilities.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for service connection for a left shoulder disability, service connection for a bilateral elbow disability, and service connection for a right knee disability. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49, 53; Ortiz, 274 F.3d 1361.

D. Chest pain

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of service connection for chest pain on a direct, secondary, or presumptive basis. The reasons follow.

The Veteran has been diagnosed with chest pains resulting from CAD and hypertensive heart disease, and thus there is evidence of a current disability.

However, as to direct service incurrence, the Veteran's claim fails on both the in-service disease or injury and the nexus to service. The STRs show that the Veteran specifically denied a having chest pains in June 1989, January 1990, and January 1993. In June 1989 and January 1993, the Veteran was clinically assessed to have normal heart findings, and in January 1990 the Veteran denied heart trouble. The Veteran's denial of chest pains in service is evidence against a finding that he had a chest pain in service. The clinically normal assessment of the Veteran's heart, and denial of heart symptoms, during service is evidence against a finding that the Veteran had symptoms related to chest pain in service.

As to a nexus to service, when the Veteran was seen in June 2017, the examiner opined that the Veteran's chest pain was less likely than not related to the Veteran's active service. In supplying this opinion, the examiner noted the absence of related symptoms in the Veteran's STRs, including towards the end of the Veteran's active service. To the extent that the Veteran has implied that chest pain had its onset in service, his STRs refute such a finding. The Board accords high probative value to these reports by the Veteran, as he completed these forms contemporaneously with service. To the extent that the Veteran has implied that chest pain is otherwise related to service, his allegation is outweighed by that of the June 2017 VA examiner, who provided the opinion that chest pain was not related to service.

As to secondary service connection, in the June 2017 VA examination report, the examiner concluded that chest pain could not be related to the Veteran's service-connected disabilities, which is evidence against a finding that chest pain is caused or aggravated by the Veteran's service-connected disabilities. As mentioned above, the examiner provided the rationale that there is an association between CAD and PTSD, for which the Veteran is service-connected; however there is no causal link. To the extent that the Veteran has asserted that chest pain is related to a service-connected disability, his opinion is outweighed by the June 2017 examiner's opinion, who found no relationship between the Veteran's service-connected disabilities and chest pain.

As to presumptive service connection for a chronic disease, given the above evidence, the Board finds that the Veteran did not incur an event, injury, or disease related to his current chest pain in service and that his chest pain did not manifest during service or within one year of separation from service. The evidence does not support chest pain symptoms during service. The Veteran also denied a history of chest pain symptoms during STRs from June 1989, January 1990, and January 1993.

Furthermore, the evidence of record does not demonstrate that the Veteran's symptoms have been continuous since separation from service in February 1993. See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); see also Walker, 718 F.3d at 1340.

The Veteran contends that his chest pain began immediately after service. However, the preponderance of the records do not support complaint for chest pains before 2004. For example, private medical records from October 1998 and June 2002 specifically show that the Veteran made no complaints of chest pain, while complaining about other medical issues. At the same private medical facility, the Veteran began complaining of chest pain in May 2004.

The absence of corroborating evidence in the examination for service discharge or an adjunct medical history questionnaire is a matter for consideration. Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011). The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence in the immediate post-service years, but it is a factor. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded. Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).

Here, the Veteran sought medical treatment for a variety of issues, but did not complain of chest pain until May 2004. The fact that the Veteran did not seek treatment for chest pain, but did seek treatment for other medical issues, tends to weigh against a finding of chest pain symptoms before May 2004.

Accordingly, there were no complaints, diagnosis, or treatment for this disorder for approximately 11 years following service discharge. The absence of post-service complaints, findings, diagnosis, or treatment for approximately 11 years after service is one factor that tends to weigh against a finding of continuous symptoms since separation from service. See Buchanan v, 451 F.3d 1331, 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson, 12 Vet. App. 453, aff'd, 230 F.3d 1330 (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

As to presumptive service connection for a Persian Gulf Veteran with a qualifying chronic disability, to the extent that the Veteran has asserted that his chest pains are symptoms or manifestations of an undiagnosed or medically unexplained chronic multisymptom illness, the Veteran is not competent to state that these complaints are symptoms of an undiagnosed illness or provide opinions as to their etiology. Such an opinion requires medical expertise. Jandreau, 492 F.3d 1372, 1377. As the statements are not competent, the Board finds they are not entitled to probative weight.

Based the competent and credible evidence of record, the Board finds that the chest pain symptoms have been competently and credibly associated with known etiologies and diagnoses, namely CAD and hypertensive heart disease, as variably mentioned in the August 2014, September 2015, and June 2017 VA examinations, and therefore service connection based on the law and regulations pertaining to undiagnosed illnesses incurred due to Persian Gulf service is not warranted. 38 C.F.R. § 3.317.

Notwithstanding the foregoing, a Veteran may establish service connection with proof of direct causation. 38 U.S.C. § 1113(b); Combee, 34 F.3d 1039, 1042. In the September 2015 and June 2017 VA examinations, the examiners opined that the Veteran's chest pain has a diagnosis with clear and specific etiology that is less likely than not related to a specific exposure event experienced by the Veteran during service in Southwest Asia. The June 2017 examiner supplied the rationale that there is no medical correlation between the Veteran's service in Southwest Asia and his chest pain diagnosis.

To the extent that the Veteran has asserted that his chest pain is related to service in Southwest Asia, his opinion is outweighed by the September 2015 and June 2017 examiner's opinions, which found no relationship between the Veteran's service in Southwest Asia and chest pain.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a chest pain disability. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49, 53;, 274 F.3d 1361

E. Skin disability

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of service connection for skin disability on a direct, secondary, or presumptive basis. The reasons follow.

The Veteran has been diagnosed with atopic dermatitis, and thus there is evidence of a current disability.

However, as to direct service incurrence, the Veteran's claim fails on both the in-service disease or injury and the nexus to service. The service treatment records show that the Veteran specifically denied a history of skin diseases and clinical evaluations of the skin and lymphatics were clinically normal in June 1989 and January 1993. In an STR from June 1990, the Veteran denied any skin rash. The Veteran's denial of skin diseases and skin rash in service is evidence against a finding that he had a skin disability in service.

The Veteran contends that his skin symptoms began during service, after his return from deployment to Southwest Asia. However, in a private medical record from April 1999, the Veteran stated that he had a skin rash for only the two previous weeks, and did not mention several years of skin problems. The Veteran's STRs refute his allegation, as the Veteran specifically denied a history of ever having or having then skin diseases in the January 1993 Report of Medical History. The Board affords high probative value to this record, as the Veteran completed this form contemporaneously with service and attested to the truth of these facts in this form. The Veteran also reported a history of hay fever at this time, which shows he read through each of the symptoms listed in the form and chose to check "No" to a history of skin diseases. 

The Veteran's statements in connection with his claim are inconsistent with the competent and credible evidence of record. Consequently, the Board assigns no probative weight to such statements.

As to a nexus to service, when the Veteran was seen in June 2017 for a VA examination, the examiner opined that the Veteran's skin disability is less likely than not related to the Veteran's active service. The examiner provided the rationale that the Veteran's skin disability began many years after service and that the Veteran's STRs did not reflect complaints related to his skin. The fact that the Veteran's skin symptoms were shown to have begun in April 1999, which is approximately six years following service discharge, tends to establish that a skin disability did not have its onset in service. To the extent that the Veteran had implied that a skin disability had its onset in service, his service treatment records refute such a finding. To the extent that the Veteran has implied that his skin disability is otherwise related to service, his allegation is outweighed by that of the June 2017 VA examiner, who provided the opinion that a skin disability was not related to service.

As to secondary service connection, in the June 2017 VA examination report, the examiner concluded that a skin disability could not be related to the Veteran's service-connected disabilities, which is evidence against a finding that a skin disability is caused or aggravated by the Veteran's service-connected disabilities. The examiner explained that while there is an association atopic dermatitis and allergic rhinitis, for which the Veteran is service-connected, there is no causal link. To the extent that the Veteran has asserted that a skin disability is related to a service-connected disability, his opinion is outweighed by the June 2017 examiner's opinion, who found no relationship between the Veteran's service-connected disabilities and a skin disability.

As to presumptive service connection for a Persian Gulf Veteran with a qualifying chronic disability, to the extent that the Veteran has asserted that his skin problems are symptoms or manifestations of an undiagnosed or medically unexplained chronic multisymptom illness, the Veteran is not competent to state that these complaints are symptoms of an undiagnosed illness or provide opinions as to their etiology. Such an opinion requires medical expertise. Jandreau, 492 F.3d 1372, 1377. As the statements are not competent, the Board finds they are not entitled to probative weight.

The June 2017 VA examiner stated that the Veteran's skin disability is a diagnosable chronic multi-symptom illness of partially explained etiology. 38 C.F.R. § 3.317(a)(2)(ii) states that "Chronic multisymptom illnesses of partially understood etiology and pathophysiology [...] will not be considered medically unexplained."

The June 2017 VA examiner opined that the Veteran's skin disability is less likely than not related to a specific exposure event experienced by the Veteran during service in Southwest Asia. In supplying this opinion, the examiner referenced the absence of skin complaints during service, and the fact that the Veteran did not have symptoms of a skin disability for several years after deployment to Southwest Asia.

Accordingly, the Board finds that the Veteran's skin disability is not a medically unexplained chronic multisymptom illness, and therefore service connection based on the law and regulations pertaining to undiagnosed illnesses undiagnosed illness and medically unexplained chronic multisymptom illnesses incurred due to Persian Gulf service is not warranted. 38 C.F.R. § 3.317.

To the extent that the Veteran has asserted that his skin disability is related to service in Southwest Asia, his opinion is outweighed by the June 2017 examiner's opinion, which found no relationship between the Veteran's service in Southwest Asia and a skin disability.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for skin disability. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49, 53; Ortiz, 274 F.3d 1361.


ORDER

Entitlement to service connection for a memory disability is denied.

Entitlement to service connection for cranial neuralgia and migraine headaches is denied.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a bilateral elbow disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for chest pains, to include as due to CAD and hypertensive heart disease, is denied.

Entitlement to service connection for a skin disability is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


